October 15, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
              THOMAS BEETS AND LESLIE BEETS, Appellant

NO. 14-14-01007-CV                          V.

    NATIONAL COLLEGIATE STUDENT LOAN TRUST 2005-2, Appellee
               ________________________________

     Today the Court heard the parties joint motion to dismiss the appeal from the
judgment signed by the court below on September 26, 2014. Having considered the
motion and found it meritorious, we order the appeal DISMISSED.

      We further order that all costs incurred by reason of this appeal be paid by
appellant, Thomas Beets and Leslie Beets.
      We further order that mandate be issued immediately.
      We further order this decision certified below for observance.